Citation Nr: 1816936	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for residual scars of first and second degree burns to the right leg, right thigh, and right arm.

2.  Entitlement to an initial compensable rating for residual scars of first and second degree burns to the right side of the face.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1982 to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.

In March 2015, these issues were remanded for additional development.

The issue of entitlement to service connection for a back condition was previously on appeal.  However, in an August 2015 rating decision, the RO granted service connection.  The issue in controversy has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to an initial rating in excess of 20 percent for residual scars of first and second degree burns to the right leg, right thigh, right arm and right side of the face are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran has painful scars on his right leg, right thigh, right arm and the right side of his face.


CONCLUSION OF LAW

The criteria for at least a 20 percent disability evaluation for residual scars of first and second degree burns to the right leg, right thigh, right arm, and the right side of the face have been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 4.118 Diagnostic Code (DC) 7804 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his scars are painful.  See May 2010 VA examination; November Board hearing transcript, pp. 4, 15; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under 38 C.F.R. § 4.118, which is the rating schedule that pertains to the skin, DC 7805 pertains to scars and provides that scars be evaluated under DCs 7800, 7801, 7802, and 7804.  This provision also instructs VA to evaluate any disabling effects not considered in a rating provided under DCs 7800, 7801, 7802, and 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2017).

The Veteran is currently rated noncompensable for residual scars of first and second degree burns to the right leg, right thigh, and right arm under DC 7801 and noncompensable rating for residual scars of first and second degree burns to the right side of the face under DC 7800.

DC 7800 applies to scars of the head, face, or neck.  A 10 percent rating is warranted if there is one characteristic of disfigurement.  A 30 percent rating is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent rating is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2017).

The eight characteristics of disfigurement are: (1) A scar five or more inches (13 or more centimeters) in length; (2) A scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id.

A compensable rating is available under  DC 7801 for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck that are deep and nonlinear covering an area of at least six square inches.

At the May 2010 VA examination, the examiner noted burn scars on the leg, thigh, arm, and face which were not linear, not painful on examination, with no skin breakdown.  The examiner noted the scars were not superficial, not deep, there was no limitation of motion, and no inflammation, edema, or keloid formation.  The examiner also noted that the Veteran described pruritus of the right leg due to mild eczema as a residual to his burn scars on the right side of his body.

In the examiner's June 2010 addendum opinion, he noted that the scars on the right leg, thigh, and arm were faint and superficial and too faint and small to appropriately measure.  In regard to the facial scar, the June 2010 VA addendum opinion noted that it was too well healed to measure appropriately, not adherent to underlying tissue, the surface contour of the scar was not elevated or depressed on palpitation, and there was not an area of abnormal texture irregular, atrophic, shiny, scaly, etc.) of the skin.  

The August 2015 VA examination showed no painful scars of the trunk or extremities and no visible scars that the examiner could clearly see and measure.  In regard to the scar on the Veteran's face, the examiner noted that he was unable to see or measure the scar; it was less than deep partial thickness; and there was no elevation, depression, adherence to underlying tissue, missing underlying soft tissue, or gross distortion or asymmetry of facial features or visible palpable tissue loss.

Based upon the Veteran's symptoms, the Board finds that the Veteran's scars are most appropriately rated under 38 C.F.R. § 4.118, DC 7804.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  Not only is the newly assigned diagnostic code directly applicable to the Veteran's symptomatology, it provides for an increased evaluation, and thus does not prejudice the Veteran.

DC 7804 pertains to scars that are unstable or painful and provides a 10 percent rating where there are one or two scars that are unstable or painful; a 20 percent rating where there are three or four scars that are unstable or painful; and a 30 percent rating where there are five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804.  If one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Id.

The Board finds the Veteran's reports of painful scars to be competent and credible.  Accordingly, a rating of at least 20 percent under DC 7804 is warranted painful scars of the right leg, right thigh, right arm and the right side of the face.  


ORDER

A rating of 20 percent for residual scars of first and second degree burns to the right leg, right thigh, right arm and right side of the face is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The Veteran testified that his facial scar was dry, itchy, red, and more intense in the winter months.  He testified that the scar extends from his nose to his ear and from his eye down to his lower jaw, and was three to four inches wide and equally as tall.  See November Board hearing transcript, pp. 4, 10, and 15.  He also testified that the scar on his leg extends from his ankle to his knee and is approximately four inches wide.  Id. at p. 17. 

In the previous March 2015 decision, the Board determined that the May 2010 VA examination and June 2010 addendum opinion were inadequate for rating purposes as the examiners did not provide the size of the scars.  

Pursuant to the March 2015 remand directives, an August 2015 VA examination was provided.  However, the August 2015 VA examiner determined the scars were not visible and could not be measured.

Further, as the Veteran testified that his condition is worse during the winter months, which he contends are four to five months of the year, a VA examination should be scheduled during his flareups in the winter months.  See Ardison v. Brown, 6 Vet. App. 405 (1994).

The AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that he has received related to his scars on his right leg, right thigh, right arm and the right side of his face and any additional, pertinent records should be associated with the claims file.  The AOJ should also ask the Veteran to submit any pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the extent and severity of his burn scar symptoms and the impact of these conditions on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected burn scars that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.

3.  Contact the Veteran and ask him to provide photographs of his scar(s), if possible, and associate these photographs with the claims file.

4.  After associating any outstanding records, lay statements, and/or pictures in regard to the Veteran's scars with the claims file, schedule the Veteran for an appropriate VA examination of his scars.  Steps should be undertaken to schedule the examination during a period of flare-up in the winter months, if possible.

In regard to the Veteran's scar on the right side of his face, the examiner should:

a. provide measurements in width (at the widest part) and length;

b. determine whether the surface contour is elevated or depressed on palpation;

c. determine whether the scar is adherent to underlying tissue;

d. determine whether the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);

e. determine whether the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);

f. determine whether there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.);

g. determine whether the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.);

h. determine whether the scar is unstable;

i. determine whether the scar is painful.

In regard to the Veteran's scars on the right leg, right thigh, and right arm, the examiner should:

a. determine the number of scars;

b. determine whether each scar is deep (a deep scar is one associated with underlying soft tissue damage);

c. determine whether each scar is linear;

d. provide measurements in width (at the widest part) and length of each scar;

e. determine whether the scar is unstable;

f. determine whether the scar is painful.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


